Citation Nr: 1234140	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-17 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES
 
1.  What evaluation is warranted for bilateral hearing loss from September 13, 2003 to January 8, 2008?
 
2.  What evaluation is warranted for bilateral hearing loss from January 9, 2008?
 
 
REPRESENTATION
 
Appellant represented by:   Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
D. Rogers, Associate Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from January 1971 to January 1975.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation.  

This appeal was previously remanded by the Board in June 2008, June 2010, and September 2011 for additional development.  The case has been returned to the Board for further appellate consideration.  
 
The issue of what evaluation is warranted for bilateral hearing loss from January 9, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
From September 13, 2002 to January 8, 2008, audiometric testing revealed no greater than a level I right ear hearing loss, and no greater than a level II hearing on the left ear hearing loss.  
 
 
CONCLUSION OF LAW
 
From September 13, 2003 to January 8, 2008, the criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned for bilateral hearing loss, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
VA has fulfilled its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical records, and records obtained from the Social Security Administration.  The Veteran was provided VA audiometric examinations in March 2004 and June 2005.  The examiners considered the complete documented and/or reported history of the disability on appeal, performed complete audiometric examinations, and documented all relevant findings.  The Veteran has also described his hearing loss and its impact on social and occupational situations.  On review, the Board finds that the examinations are adequate for rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).
 
In September 2011, the Appeals Management Center requested that the Veteran submit all evidence, information, and records of treatment addressing the nature and extent of his bilateral hearing loss disability.  To date, the Veteran has not submitted or otherwise indicated that there is any additional information or evidence that has not been obtained pertaining to this issue.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Analysis
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.
 
When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
 
In August 2004, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation effective September 13, 2003.  The Veteran appealed.
 
A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).
 
Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 
 
The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz; and 70 decibels or more at 2000 Hertz).  38 C.F.R. § 4.86.
 
Turning to the evidence pertaining to the period from September 13, 2003 to January 8, 2008, the Veteran asserted in his January 2005 Notice of Disagreement that that his bilateral hearing loss disability warrants a 100 percent evaluation.  He stated that he is unable to hear alarms and warning devices, to include smoke detectors.  He also stated that he was unable to pass an entry examination to become a firefighter after his discharge from service due hearing loss.  
 
On VA audiological examination in March 2004, the Veteran reported bilateral hearing loss with difficulty hearing speech in many different situations, especially in the presence of background noise and when the speaker is facing away from him.  Audiometric testing showed that puretone thresholds, in decibels, were as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
25
25
65
90
LEFT
25
20
90
85

Puretone threshold averages were 51 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry showed a speech recognition ability of 96 percent bilaterally.  The examiner diagnosed mild to profound sensorineural hearing loss in the right ear, and profound high frequency sensorineural hearing loss in the left ear.  
 
Application of the results from the March 2004 examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level I hearing loss bilaterally.  Where hearing loss is at Level I in both ears, a noncompensable evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2011).  An exceptional pattern of hearing impairment was not shown, thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.
 
On VA audiological examination in June 2005, the Veteran reported that his situation of greatest difficulty was hearing in the presence of background noise.  Audiometric testing showed that puretone thresholds, in decibels, were as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
25
30
75
90
LEFT
30
30
85
85

Puretone threshold averages were 55 decibels in the right ear and 58 decibels in the left ear.  Speech audiometry showed a speech recognition ability of 100 percent bilaterally.  It was noted that the Veteran initially presented with an apparent functional overlay, however, consistency of puretone responses improved with reinstruction.  Thus, final audiogram results were considered to be a reliable indicator of the Veteran's hearing status.  
 
Application of the results from the June 2005 examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level II in the worse left ear and Level I in the better right ear, a noncompensable evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2011).  An exceptional pattern of hearing impairment was not shown, thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.
 
Review of the Veteran's VA treatment records show that his VA primary care physician described his hearing as "grossly intact" during a November 2005 appointment. 
 
Upon undergoing an audiological consultation in November 2005, the Veteran complained of difficulty differentiating words, soft voices, and understanding conversation in the presence of background noise.  The audiologist stated that audiometric testing upon VA examination in June 2005 was reflective of normal/mild hearing through 2000 Hertz, to moderate-severe steeply sloping sensorineural combined hearing loss, with excellent word recognition.  The audiologist found that the Veteran would be a good candidate for bilateral hearing aids.  
 
In December 2005, VA inpatient psychiatric treatment records show that the Veteran indicated that a live professional football game which he attended was louder than he had anticipated.  It was noted that he was offered ear plugs due to complaints to being frequently awoken due to noises on the floor and staff did rounds at night.  He also reported that background noise from a machine helped block out other noises that usually bothered him.  
 
Upon being fitted for bilateral hearing aids in December 2005, there were no difficulties or complaints.  In January 2006, however, the Veteran reported selective use of his hearing aids because the volume seemed to be too high and they worsened his tinnitus.
 
Additional VA psychiatric treatment records dating through March 2007 show that the Veteran frequently complained of disrupted sleep and anger outbursts.  He reported having sensitive hearing  to the noise of his neighbors who lived above him and to the aircrafts that flew over his home.  
 
Considering the objective evidence of record, findings on VA examinations in March 2004 and June 2005 all correspond to a noncompensable evaluation under Table VII.  At no time between September 13, 2003 and January 8, 2008 did the Veteran's hearing loss disability warrant a compensable evaluation.  Thus, staged ratings are not for application.  See Fenderson.  
 
The Board acknowledges the Veteran's contentions that a 100 percent evaluation is warranted for his bilateral hearing loss during this time period.  However, because the audiometric examinations during the rating period show that the Veteran's bilateral hearing loss does not warrant a compensable evaluation, the currently assigned noncompensable evaluation during this time is proper.  Additionally, the Veteran's own statements regarding his hearing sensitivity are not reflective of total hearing impairment.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Simply put, the most probative evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those reveal that the appellant's hearing loss does not warrant a compensable rating. 
 
Although the Veteran may have been unable to return to his pre-service employment as a firefighter due to hearing loss, review of the record shows that following his discharge from military service, he reportedly obtained a college degree and worked successfully for at least 13 years as a computer engineer at the Department of Energy.  The Veteran has not stated, nor does the evidence otherwise suggest, that his current unemployment is in any way related to his service-connected bilateral hearing loss disability.  
 
The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
The Board acknowledges the Veteran's reports of difficulty hearing and his assertion that his bilateral hearing loss disability warrants a 100 percent rating because he allegedly is unable to hear alarms and warning devices to include smoke detectors.  The level of impairment as described by the Veteran, however, is inconsistent with objective testing and the aforementioned VA treatment records discussed above.  Indeed, the Veteran's word recognition scores have been described as excellent.  As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomotology.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id. 
 
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, an initial compensable disability rating for bilateral hearing loss prior to January 9, 2008 is denied.  See 38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to a compensable evaluation for bilateral hearing loss for the period of September 13, 2003 to January 8, 2008, is denied.  
 
REMAND
 
Unfortunately, a remand is again required prior to adjudicating the Veteran's claim for an initial compensable evaluation for bilateral hearing loss for the period dating from January 9, 2008.  In this regard, the Veteran's substantive appeal (VA Form 9) dated January 9, 2008, indicates that his bilateral hearing loss disability has worsened since the most recent VA audiological examination in June 2005.  
 
The Veteran was afforded an additional VA audiology examination to determine the nature and extent of his bilateral hearing loss in June 2010.  The June 2010 examiner noted objective findings on immittance testing of a flat tympanogram on the left, and slightly large negative tympanic membrane pressure on the right, without any significant air-bone gap or asymmetry found.  Thus, the examiner recommended that the appellant be evaluated by a rehabilitation audiologist.  
 
In September 2011, the Board directed that if it were determined on remand that the Veteran had not been evaluated by a rehabilitation audiologist as recommended by the June 2010 VA examiner, that such evaluation be accomplished.  A January 2012 report of contact with the Veteran indicates that he had not undergone evaluation by a rehabilitation audiologist.  Accordingly, he was scheduled for a fee basis audiology examination with what was to be a rehabilitation audiologist.  Unfortunately, the evidence presented is not clear as to whether the audiologist who conducted a March 2012 examination is a rehabilitation audiologist.  
 
Additionally, in the September 2012 Informal Hearing Presentation, the Veteran's representative observed that puretone audiometric findings during the March 2012 fee basis examination, especially in the three to four thousand Hertz ranges, varied greatly in comparison to prior audiometric findings in March 2004, June 2005, and June 2010.  Upon review, the Board notes that puretone findings on all audiometric examinations conducted prior to March 2012 appear to be relatively consistent in comparison with only some slight variations, however, audiometric findings in March 2012 appear to suggest improvement in the Veteran's bilateral hearing loss disability.  The Board also notes that if the audiometric values for each frequency was recorded correctly, the average hearing loss in each ear appears to have been calculated incorrectly.  

In light of the aforementioned discrepancies and inconsistencies, the nature and extent of the Veteran's current bilateral hearing loss remains unclear.  Accordingly, he should be afforded an additional audiology examination, performed by a rehabilitation audiologist, to reconcile the variation in audiometric testing results between the June 2010 and March 2012 VA and fee basis examinations.  38 C.F.R. § 3.159.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2012, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 
 
2.  Thereafter, the Veteran should be afforded an audiometric examination conducted by a rehabilitation audiologist in order to determine the current severity of his bilateral hearing loss.  The Veteran is to be advised that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
Following completion of the examination, and in accordance with the latest AMIE worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected bilateral hearing loss, and to include any effects on his occupational functioning and activities of daily living.  The examiner must provide evidence that she/he is a rehabilitation audiologist. 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder, access to Virtual VA,  and this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed, and specify the dates encompassed by the Virtual VA records that were reviewed. 
 
3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND and that the examiner has documented his/her consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 
 
4.  The RO/AMC should then readjudicate the Veteran's claim for an initial compensable evaluation for bilateral hearing loss since January 9, 2008.  The RO/AMC should specifically document their consideration of the results of VA and fee basis audiometric testing conducted June 2010 and March 2012 in the context of the Veteran's claim for an increased rating.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


